—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of the Family Court, Kings County (McLeod, J.), dated July 24, 1996, which denied her motion to vacate a dispositional order of the same court, dated June 3, 1996, made upon her default, terminating her parental rights to the subject child on the ground of abandonment.
Ordered that the order is affirmed, without costs or disbursements.
*478A party seeking to be relieved of a default pursuant to CPLR 5015 must establish both a reasonable excuse for the default and the existence of a meritorious defense (see, Matter of Little Flower Children’s Servs. v Vernon J., 213 AD2d 548; Matter of Raymond Anthony A., 192 AD2d 529; Matter of Nathalie A., 145 AD2d 629; Matter of Shirley C., 145 AD2d 631). The record shows that the appellant failed to sustain her burden.
Thompson, J. P., Sullivan, Florio and McGinity, JJ., concur.